113 F.3d 1246
97 CJ C.A.R. 706
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Morris D. HAUGHTON, Petitioner-Appellant,v.Kathleen M. HAWK, Director U.S. Bureau of Prisons, and RONG. THOMPSON, Warden, Respondents-Appellees.
No. 96-6333.
United States Court of Appeals, Tenth Circuit.
May 9, 1997.

ORDER AND JUDGMENT*
Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


1
Petitioner-Appellant Morris D. Haughton appeals the district court's entry of summary judgment against him on his claim that his constitutional rights were violated when the Bureau of Prisons refused to reduce his sentence after he participated in a substance abuse program because the crime of which he was convicted was a crime of violence.  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.  However, as Appellant has waived his claims, we will not address the merits of his appeal.


2
This circuit predicates a petitioner's right to appeal the factual and legal issues found by a magistrate and adopted by a district court upon his compliance with the procedural requirement that he file a timely and specific objection to the magistrate judge's report and recommendation.  See United States v. One Parcel, 73 F.3d 1057, 1060 (10th Cir.), cert. denied,  Hobbs v. United States, 117 S.Ct. 271 (1996).  As the docket sheet and district court order for this matter make quite clear, Appellant filed no such objection.  His failure waived his right to contest those findings.  See Moore v. United States, 950 F.2d 656, 659 (10th Cir.1991).  Accordingly, after careful review of the magistrate judge's Report and Recommendation, the district court's order, the briefs, and the record, we affirm the district court without reaching the merits of the dispute.1


3
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  Cir. Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  Cir. Cir. 34.1.9.  The case is therefore ordered submitted without oral argument


1
 While it is true that we need not apply the procedural bar when the interests of justice so dictate, see Moore v. United States, 950 F.2d 656, 659 (10th Cir.1991), Appellant advances no argument, and we see no reason, why this is such a case